DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered. Claims 10 and 12-17 are pending and are currently examined.

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 01/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Priority
Claim 12 contains subject matter that is not disclosed in the priority Applications JP2017-065603 (03/29/2017) and JP2017-185935 (09/27/2017). Indeed, neither the first priority document (P1, filed on 29 March 2017) nor the second priority document in combination with an anti-PD-1 antibody or an anti-PD-L1 antibody for cancer treatment. P1 and P2 only disclose comparative results showing either the absence of, or a weaker effect of, an anti-PD-1 antibody compared to an antibody against CCR8 (e.g. [0073] in P1, [0085] in P2). Thus, none of P1 and P2 provide a direct and unambiguous disclosure that the invention concerns the use of an anti-PD-1 or anti-PD-L1 antibody in a combined therapy with an antibody against CCR8 for treating cancer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The instant Specification presents data showing a method of treating experimental cancer (colon, kidney, breast or sarcomas) with the rat IgG2b anti CCR8 SA214G2 antibody with one dose of 400μl BALB/c female mouse. However, the claims broadly encompass treating any cancer. in the Specification Applicant defied the type of cancer to be treated as: “[0130] The "cancer" for the "pharmaceutical composition for cancer treatment" of the present invention includes every solid cancer and blood cancer. Specifically, examples thereof include breast cancer, uterine corpus cancer, cervical cancer, ovary cancer, prostate cancer, lung cancer, stomach cancer (gastric adenocarcinoma), non-small cell lung cancer, spleen cancer, head and neck squamous cell carcinoma, esophageal cancer, bladder cancer, melanoma, colorectal cancer, kidney cancer, non-Hodgkin lymphoma, urothelial cancer, sarcoma, blood cell carcinoma (leukemia, lymphoma etc.), bile duct carcinoma, gallbladder carcinoma, thyroid carcinoma, prostate cancer, testicular carcinoma, thymic carcinoma, and hepatocarcinoma. Preferably, examples thereof include breast cancer, uterine corpus cancer, ovary cancer, lung cancer, colorectal cancer, kidney cancer and sarcoma, and more preferably, examples thereof include breast cancer, colorectal cancer, kidney cancer, and sarcoma.”

There are more than 100 types of cancer. Types of cancer are usually named for the organs or tissues where the cancers form. Cancers also may be described by the type of cell that formed them, such as an epithelial cell or a squamous cell. Some categories of cancers that begin in specific types of cells are:
Carcinomas- they are the most common type of cancer. They are formed by epithelial cells, which are the cells that cover the inside and outside surfaces of the body. There are many types of epithelial cells, which often have a column-like shape when viewed under a microscope. Carcinomas that begin in different epithelial cell types have specific names:
Adenocarcinoma is a cancer that forms in epithelial cells that produce fluids or mucus. Tissues with this type of epithelial cell are sometimes called glandular tissues. Most cancers of the breast, colon, and prostate are adenocarcinomas.
Basal cell carcinoma is a cancer that begins in the lower or basal (base)
layer of the epidermis, which is a person's outer layer of skin.

Squamous cell carcinoma is a cancer that forms in squamous cells, which are epithelial cells that lie just beneath the outer surface of the skin. Squamous cells also line many other organs, including the stomach, intestines, lungs, bladder, and kidneys. Squamous cells look flat, like fish scales, when viewed under a microscope. Squamous cell carcinomas are sometimes called epidermoid carcinomas.
Transitional cell carcinoma is a cancer that forms in a type of epithelial
tissue called transitional epithelium, or urothelium. This tissue, which is made up of many layers of epithelial cells that can get bigger and smaller, is found in the linings of the bladder, ureters, and part of the kidneys (renal pelvis), and a few other organs. Some cancers of the bladder, ureters, and kidneys are transitional cell carcinomas.
Sarcomas- they are cancers that form in bone and soft tissues, including muscle,
fat, blood vessels, lymph vessels, and fibrous tissue (such as tendons and ligaments). Osteosarcoma is the most common cancer of bone. The most common	types of soft tissue sarcoma are leiomyosarcoma, Kaposi sarcoma, malignant	fibrous histiocytoma, liposarcoma, and dermatofibrosarcoma protuberans.
Leukemias- they are cancers that begin in the blood-forming tissue of the bone marrow. These cancers do not form solid tumors. Instead, large numbers of 
Lymphomas- they are cancers that begins in lymphocytes (T cells or B cells).
These are disease-fighting white blood cells that are part of the immune system.
In lymphoma, abnormal lymphocytes build up in lymph nodes and lymph vessels, as well as in other organs of the body. There are two main types of lymphoma:
Hodgkin lymphoma - People with this disease have abnormal lymphocytes that are called Reed-Sternberg cells. These cells usually form from 8 cells.
Non-Hodgkin lymphoma - This is a large group of cancers that start in lymphocytes. The cancers can grow quickly or slowly and can form from B cells or T cells.
Multiple myeloma is cancer that begins in plasma cells, another type of immune cell. The abnormal plasma cells, called myeloma cells, build up in the bone marrow and form tumors in bones all through the body. Multiple myeloma is also called plasma cell myeloma and Kahler disease.
Melanoma- is cancer that begins in cells that become melanocytes, which are
specialized cells that make melanin (the pigment that gives skin its color). Most
melanomas form on the skin, but melanomas can also form in other pigmented

Brain and Spinal Cord Tumors. There are different types of brain and spinal cord
tumors. These tumors are named based on the type of cell in which they formed
and where the tumor first formed in the central nervous system. For example, an astrocytic tumor begins in star-shaped brain cells called astrocytes, which help keep nerve cells healthy.
Germ Cell Tumors- are a type of tumor that begins in the cells that give rise to
sperm or eggs.
Neuroendocrine Tumors- they form from cells that release hormones into the blood in response to a signal from the nervous system. These tumors, which may make higher-than-normal amounts of hormones, can cause many different symptoms.
Carcinoid Tumors- are a type of neuroendocrine tumor. They are slow-growing
tumors that are usually found in the gastrointestinal system (most often in the
rectum and small intestine). Carcinoid tumors may spread to the liver or other sites in the body, and they may secrete substances such as serotonin or prostaglandins, causing carcinoid syndrome.

An abbreviated list of cancer types is presented below:
A) Bone and muscle sarcomas:
■ Chondrosarcoma
■ Ewing's sarcoma
■ Malignant fibrous histiocytoma of bone/osteosarcoma

■ Rhabdomyosarcoma
■ Heart cancer
B) Brain and nervous system:
■ Astrocytoma
■ Brainstem glioma
■ Pilocytic astrocytoma
■ Ependymoma
■ Primitive neuroectodermal tumor
■ Cerebellar astrocytoma
■ Cerebral astrocytoma
■ Glioma
■ Medulloblastoma
■ Neuroblastoma
■ Oligodendroglioma
■ Pineal astrocytoma
■ Pituitary adenoma
■ Visual pathway and hypothalamic glioma
C) Breast:
■ Breast cancer
■ Invasive lobular carcinoma
■ Tubular carcinoma
■ Invasive cribriform carcinoma

■ Male breast cancer
■ Phyllodes tumor
■ Inflammatory Breast Cancer
D) Endocrine system:
■ Adrenocortical carcinoma
■ Islet cell carcinoma (endocrine pancreas)
■ Multiple endocrine neoplasia syndrome
■ Parathyroid cancer
■ Pheochromocytoma
■ Thyroid cancer
■ Merkel cell carcinoma
E) Eye:
■ Uveal melanoma
■ Retinoblastoma
F) Gastrointestinal
■ Anal cancer
■ Appendix cancer
■ cholangiocarcinoma
■ Carcinoid tumor, gastrointestinal
■ Colon cancer
■ Extrahepatic bile duct cancer
■ Gallbladder cancer

■ Gastrointestinal carcinoid tumor
■ Gastrointestinal stromal tumor (GIST)
■ Hepatocellular cancer
■ Pancreatic cancer, islet cell
■ Rectal cancer
G) Genitourinary and gynecologic
■ Bladder cancer
■ Cervical cancer
■ Endometrial cancer
■ Extragonadal germ cell tumor
■ Ovarian cancer
■ Ovarian epithelial cancer (surface epithelial-stromal tumor)
■ Ovarian germ cell tumor
■ Penile cancer
■ Renal cell carcinoma
■ Renal pelvis and ureter, transitional cell cancer
■ Prostate cancer
■ Testicular cancer
■ Gestational trophoblastic tumor
■ Ureter and renal pelvis, transitional cell cancer
■ Urethral cancer
■ Uterine sarcoma

■ Vulvar cancer
■Wilms tumor
F) Head and neck
■ Esophageal cancer
■ Head and neck cancer
■ Nasopharyngeal carcinoma
■ Oral cancer
■ Oropharyngeal cancer
■ Paranasal sinus and nasal cavity cancer
■ Pharyngeal cancer
■ Salivary gland cancer
■Hypopharyngeal cancer
G) Hematopoietic
■ Acute biphenotypic leukemia
■ Acute eosinophilic leukemia
■ Acute lymphoblastic leukemia
■ Acute myeloid leukemia
■ Acute myeloid dendritic cell leukemia
■ AIDS-related lymphoma
■ Anaplastic large cell lymphoma
■ Angioimmunoblastic T-cell lymphoma
■ B-cell prolymphocytic leukemia

■ Chronic lymphocytic leukemia
■ Chronic myelogenous leukemia
■ Cutaneous T-cell lymphoma
■ Diffuse large B-cell lymphoma
■ Follicular lymphoma
■ Hairy cell leukemia
■ Hepatosplenic T-cell lymphoma
■ Hodgkin's lymphoma
■ Hairy cell leukemia
■ lntravascular large 8-cell lymphoma
■ Large granular lymphocytic leukemia
■ Lymphoplasmacytic lymphoma
■ Lymphomatoid granulomatosis
■ Mantle cell lymphoma
■ Marginal zone 8-cell lymphoma
■ Mast cell leukemia
■ Mediastinal large B cell lymphoma
■ Multiple myeloma/plasma cell neoplasm
■ Myelodysplastic syndromes
■ Mucosa-associated lymphoid tissue lymphoma
■ Mycosis fungoides
■ Nodal marginal zone B cell lymphoma

■ Precursor B lymphoblastic leukemia
■ Primary central nervous system lymphoma
■ Primary cutaneous follicular lymphoma
■ Primary cutaneous immunocytoma
■ Primary effusion lymphoma
■ Plasmablastic lymphoma
■ Sezary syndrome
■ Splenic marginal zone lymphoma
■ T-cell prolymphocytic leukemia
H) Skin
■ Basal cell carcinoma
■ Squamous cell carcinoma
■ Skin adnexal tumors (e.g. sebaceous carcinoma)
■ Melanoma
■ Merkel cell carcinoma
■ Sarcomas of primary cutaneous origin (e.g. dermatofibrosarcoma protuberans)
■ Lymphomas of primary cutaneous origin (e.g. mycosis fungoides)
I) Thoracic and respiratory
■ Bronchial adenomas/carcinoids
■ Small cell lung cancer
■ Mesothelioma
■ Non-small cell lung cancer

■ Laryngeal cancer
■ Thymoma and thymic carcinoma
J) HIV/ AIDS related
■ AIDS-related cancers
■ Kaposi sarcoma
K) Unsorted
■ Epithelioid hemangioendothelioma (EHE)
■ Desmoplastic small round cell tumor
■ Liposarcoma
(https://en.wikipedia.org/wiki/List_of_cancer_types- accessed 05/22/2020;
https://www.cancer.gov/about-cancer/understanding/what-is-cancer).
This represents a short list of the diseases that are to be treated by the method of treatment claimed by the instant Application and is illustrative of the breadth of claims. Clearly, just treating colon cancer, kidney cancer, breast cancer or sarcomas does not represent a representative number of all the methods of treating cancer.

Claims 10 and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating colon cancer, kidney cancer, breast cancer or sarcomas does not reasonably provide enablement for treating all cancers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

The broad claims are in strong contrast to the actual disclosure of the application as shown above. It would be an undue burden for the skilled person to establish which cancers can and cannot be treated. Further, the application as filed suggests that administration of the antibody against CCR8 decreases the number of tumor-infiltrating Treg cells and tumor-infiltrating macrophages, because these specifically express CCR8. Blood cancers, also called "hematological cancers" are liquid tumors caused by the rapid production of abnormal white blood cells. Therefore, in such liquid tumors that do not form a mass, there is no tumor to be infiltrated and, consequently, no tumor infiltrating Tregs and macrophages, which are proposed to be exclusively expressing CCR8. Accordingly, it is clear that any effect of an antibody against CCR8 of the Application cannot be reached in every cancer in accordance with the mechanism postulated in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skobe et al. (WO2013131010- Skobe’010- cited by Applicant).
Skobe ‘010 disclosed a method of treating a subject having a solid tumor which comprises administering to the subject an antagonist of CCR8 receptors in an amount effective to reduce binding of CCL1 to the CCR8 receptors so as to thereby treat the subject (abstract). Example 8 of D2 shows that blocking CCR8 arrests metastases in the afferent lymphatic vessels and inhibits tumor cell entry into the lymph node. The reference further discloses that the antagonist of the CCR8 receptor is an antibody which binds to the extracellular domain of the CCR8 receptor at a site that prevents binding of a CCL1 ligand to the CCR8 receptor (page 17, lines 23-25 f D2), i.e. it is a CCR8-neutralizing antibody. In some embodiments, the monoclonal antibody is 414B, 141C, 141E, 433H, 459M, 464A, 464B, 433B or 455AL. These monoclonal antibodies, are described in PCT International Application No. WO/2007/044756, which is incorporated by reference (p. 18, first paragraph). Claim 9 explicitly discloses "A method of treating a subject who has, or has been treated for, a solid tumor which comprises administering to the subject an antagonist of CCR8 receptors on the surface of tumor cells present in the solid tumor in an amount effective to reduce binding of CCL1 to the CCR8 receptors so as to thereby treat the subject, wherein the anti-CCR8 antibody is the monoclonal antibody 414B, 141C, 141E, 433H, 459M, 464A, 464B, 433B or 455AL".

Mutalithas et al. (Clin Exp. Alerg. 2010-cited by Applicant) contains further evidence of the 433H antibody as it states that "[t]he 433H is an unconjugated mouse lgG2a mAb directed against human CCR8, and was a gift from ICOS Corporation" (page 1177, first paragraph). As is well-known, lgG2a is a mouse lg isotype that induces significant ADCC activity, indeed, it is even the lg isotype with the highest ADCC activity amongst the different mouse isotypes. See, for example, Kipps et al. (J. Exp. Med. 1985 -cited by Applicant) at page 1, last paragraph and Figure 3. The same is also derivable from Vargas et al. (Immunity. 2017 -cited by Applicant), wherein murine lgG2a is referred to as 'the classical mouse isotype associated with ADCC' (p. 578, last paragraph) and wherein it is observed that, as previously described, the mlgG2a isotype binds to all FcyR subtypes with a high activatory to inhibitory ratio (p. 580, first paragraph). Thus, the 433H antibody from Skobe ‘010 has ADCC activity.
For these reasons, Skobe ‘010  directly and unambiguously discloses a method of treating cancer using the monoclonal neutralizing anti-CCR8 antibody 433H that has ADCC activity. The treatment would necessarily deplete the tumor infiltrating Treg cells or tumor-infiltrating macrophages because the property is intrinsic to a CCR8-Nota bene: the antibody used by Applicant, IgG2b anti CCR8 SA214G2 antibody is also a neutralizing and has ADCC activity). 
Regarding claims 14, 16, and 17 the reference disclosed that the administration of CCR8 antagonists described may be by way of compositions containing one of the antagonists and a pharmaceutically acceptable carrier. A "pharmaceutical acceptable carrier" is a pharmaceutically acceptable solvent, suspending agent or vehicle, for delivering an active compound to a mammal, including humans. The carrier may be liquid, aerosol, gel or solid and is selected with the planned manner of administration in mind. In an embodiment, the pharmaceutical carrier is a sterile pharmaceutically acceptable solvent suitable for intravenous or intraperitoneal administration (p.79-80).
Thus claims 10, 14, 16, and 17 are anticipated by Skobe ‘010.

Claim(s) 10, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benoist et al. (WO2018112032, Benoist’032, EFD12/13/2016- cited by Applicant).
The reference teaches that regulatory T cells characterized by expression of transcription factor FOXP3 (Treg) are critical to the maintenance of immunologic homeostasis, the enforcement of tolerance to self, and the prevention of runaway immune responses. Tregs regulate the activation and differentiation of conventional CD4+ T cells, as well as many other cells of the innate and adaptive immune systems, through a variety of mechanisms. A subset of Tregs known as tumor infiltrating Tregs (TITRs) are known to infiltrate cancerous tumors and are believed to play a role in the suppression of a host's immune response against the infiltrated tumors. TITRs are 
Benoist’032 teaches methods of decreasing the number or activity of tumor infiltrating T regulatory cells (TITR) in a tumor in a subject with cancer by administering to the subject an antibody specific for a protein product of CCR8. The antibody induces cytotoxicity in cells that express a product of CCR8 or TNFRSF8. The antibodies may be polyclonal or monoclonal; xenogeneic, allogeneic, or syngeneic; or modified forms thereof (e.g. humanized, chimeric, etc.). Antibodies may also be fully human (p. 14, line 9 to p. 15, line 5). The methods use antibodies and antigen binding fragments thereof that bind specifically to a product of CCR8 and inhibit the function of the protein, such as inhibiting the activity of the protein, or interfering with protein-protein interactions (a.k.a. neutralizing antibodies) (p. 15, lines 13-15). The cytotoxicity of the antibodies may be antibody-dependent cell-mediated cytotoxicity (ADCC) (p. 2, lines 2-3, claims 1, 2, 4, 12-16, Example 7). The administration may be performed systemically or intravenously and the agent is in a pharmaceutically acceptable formulation (claims 26, 27, and 33).

 The effect of the mAb treatment is tested in example 10 and can be seen in figure 10.
 The treated cancer comprise an adenocarcinoma, an adrenal tumor, an anal tumor, a bile duct tumor, a bladder tumor, a bone tumor, a brain/CNS tumor, a breast tumor, a cervical tumor, a colorectal tumor, an endometrial tumor, an esophageal tumor, an Ewing tumor, an eye tumor, a gallbladder tumor, a gastrointestinal, a kidney tumor, a laryngeal or hypopharyngeal tumor, a liver tumor, a lung tumor, a mesothelioma tumor, a multiple myeloma tumor, a muscle tumor, a nasopharyngeal tumor, a neuroblastoma, an oral tumor, an osteosarcoma, an ovarian tumor, a pancreatic tumor, a penile tumor, a pituitary tumor, a primary tumor, a prostate tumor, a retinoblastoma, a soft tissue sarcoma, a melanoma, a metastatic tumor, a basal cell carcinoma, a Merkel cell tumor, a testicular tumor, a thymus tumor, a thyroid tumor, a uterine tumor, a vaginal tumor, a vulvar tumor, or a Wilms tumor, colorectal tumor, a primary as well as a metastatic tumor (claims 91-96). 
 Thus, claims 10, 12, 14, and 16 are anticipated by Benoist ‘032.

Claims 10, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rudensky et al. (U.S. Pat. 10,087,259- Rudensky ’259- cited by Applicant).
Rudensky ’259 teaches and claims methods of treating cancer by administering to a cancer patient who has a tumor in which CCR8 on tumor-infiltrating Treg cells is
overexpressed relative to its level on circulating blood Treg cells, an antibody agent
comprising CDRs of an antibody that binds specifically to CCR8 so that the antibody agent binds specifically to CCR8 and tumor-infiltrating Treg cells are specifically depleted in the subject, to a greater extent than are normal-tissue infiltrating T-cells (issued claim 1), wherein the CCR8-targeting agent comprises an antibody any appropriate isotype, including IgG (e.g., IgG1, IgG2, IgG3, IgG4) (see col., 20, lines 47-53 and col., 5, lines 25-26). The '259 patent teaches useful assays for identifying and/or characterizing agents that effectively deplete Treg cells including assess ADCC activity (see col., 23, lines 24-27). The Fc region of naturally occurring antibodies binds to elements of the complement system, and also to receptors on effector cells, including for example effector cells that mediate cytotoxicity. The pharmaceutical compositions adapted for intravenous administration (see col., 34, line7) and intraperitoneal (IP) (col., 34, line 6). The '259 patent further teaches that the CCR8 targeting agent is administered at a dose equal to or approximating a therapeutically effective amount in a
range from about 0.001 to 10-100 mg/kg (col., 33, lines 13-34). Assuming the average weight for human patient is 70 kg, the range would be 0.07 to 700-7000 mg. Finally, the '259 patent teaches that lung cancer, including specifically NSCLC, is a cancer of particular interest for use of provided CCR8-targeted technologies in combination with 
The reference teachings anticipate the claims 10, 12, and 14-17.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Skobe et al. (WO2013131010- Skobe’010- cited by Applicant) in view of Iida et al (Clin. Cancer Res., 12, 2879 - 2887, 2006- cited by Applicant).

The claim is drawn to a method for treating a cancer in a patient having cancer, comprising administering to the patient a therapeutically effective amount of an lgG antibody against CCR8 having antibody-dependent cell-mediated cytoxicity (ADCC) activity against cells expressing CCR8, wherein the antibody against CCR8 binds to CCR8 on tumor infiltrating Treg cells or tumor infiltrating macrophage cells, and removes these cells by the ADCC activity of this antibody, and in the administering step, the only antibody administered is the lgG antibody against CCR8, the lgG antibody against CCR8 is a CCR8-neutralizing antibody and wherein an Fc region of the antibody is free from a fucose bound with N-acetylglucosamine.
The teachings of Skobe’010 were presented supra and they were silent about fucosylation status of the Fc.
Iida et al. teach that nonfucosylated therapeutic IgG1 antibody can evade the inhibitory effect of serum immunoglobulin G on antibody-dependent cellular cytotoxicity through its high binding to FcγRIla. In particular, Iida et al. showed that nonfucosylated IgG1, not including fucosylated counterparts, can evade the inhibitory effect of plasma in vivo (abstract). Iida et al. teach that ADCC, a lytic attack on antibody-targeted cells, is triggered upon binding of FcγRs to the antibody Fc and is highly dependent on the fucosylation of the N-linked complex oligosaccharides attached to the Fc region (i.e., via N-Acetylglucosamine, see the title of reference 14 of Iida et al).
It would have been obvious for a person of ordinary skill in the art to consider the teaching of Iida et al and apply them to the methods of Skobe’010 and treat a cancer patient with a CCR8 antibody with enhanced ADCC capabilities with a reasonable expectation of success. Those of skill in the art would have had a reason to use the CCR8 IgG 1 antibody agent lack of fucose as taught by Iida et al in the methods taught by the '259 patent because nonfucosylated IgG ls exhibit strong therapeutic potential through dramatically enhanced ADCC efficacy even when administered in low doses in humans in vivo.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/732764 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, if the reference Application issues as a patent first, it would anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647